Proceeding pursuant to CPLR article 78 to review two determinations made by respondent, as follows: (1) the first dated January 22, 1976, and made after a hearing, cancelled petitioner’s special on-premises liquor license and (2) the second, made February 18, 1976, granted petitioner’s request for reconsideration of the penalty and, upon reconsideration, adhered to its prior determination. Determinations confirmed and proceeding dismissed on the merits, with costs. In our opinion, the determinations were neither arbitrary nor capricious. Gulotta, P. J., Martuscello, Latham, Cohalan and Shapiro, JJ., concur.